                     Case 7:17-cv-04094-KMK Document 15 Filed 05/01/19 Page 1 of 1


AO 399(01/09) Waiver of the Service of Summons


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District of New York

                    JOSEPH H. MASRI,
                            Plaintiff
                                V.                                              Civil Action No. 17-CV-4094(KMK)
              ERIC OLE THORSEN ET AL,
                           Defendant


                                           WAIVER OF THE SERVICE OF SUMMONS

To: JOSEPH H. MASRI
           (Name ofthe plaintiff's attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies ofthis waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue ofthe action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from               04/11/2019             ,the date when this request was sent(or 90 days if it was sent outside the
United States). If I fail to do so, a defaultjudgment will be entered against me or the entity I represent.

Date:         05/01/2019
                                                                                          Signature ofthe attorney or unrepresented party

              ZION SAAL (s/h/a ZION SALL)                                                          RICHARD M. MAHON, II
        Printed name ofparty waiving service ofsummons                                                      Printed name
                                                                                         Catania, Mahon, Milligram & Rider, PLLC
                                                                                            One Corwin Court - PO Box 1479
                                                                                               Newburgh, New York 12550
                                                                                                               Address

                                                                                                   rrnahon@crnmrlegal.com;
                                                                                                           E-mail address

                                                                                                        (845)565-1100
                                                                                                          Telephone number

                                          Duty to Avoid Unnecessary Expenses of Serving a Summons

         Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
         "Good cause" does not include a beliefthat the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.
        Ifthe waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           Ifyou waive service,then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
